Title: From Thomas Jefferson to Albert Gallatin, 3 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J to 
                        mr Gallatin
                            
                            Dec. 3. 07.
                        
                        Your proposition of yesterday has some good phases and merits consideration. I have only seen mr Madison as
                            yet; who objects to it. another proposition which may be considered is the continuing the suspension of the present law,
                            by an act of Congress, till the last day of the session. Affecte. salutations
                        
                    
                     what is good in this case cannot be effected. we have therefore only to find out what will be least
                        bad.
                  
               